            Case 1:19-cr-10357-RGS Document 40 Filed 03/16/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_________________________________
                                 )
UNITED STATES                    )
                                 )
v.                               )      CASE NO. 1:19-CR-10357-RGS
                                 )
DAVID JOHN (FONDOTS)             )
                                 )
_________________________________)

                        MOTION OF DEFENDANT, DAVID JOHN,
                      TO MODIFY TERMS OF PRE-TRIAL RELEASE

       NOW COMES the defendant, David John (Fondots), and respectfully moves the Court to

modify the terms and conditions of his pre-trial release to enable him to travel in the United States

for work and personal purposes and for removal of the ankle bracelet tracker. In support hereof,

John states as follows:

                                              FACTS

       1.       Defendant has been charged with one count of wire fraud in violation of 18

U.S.C. §1343. Defendant has also been charged with one count of filing a false tax return in

violation of 26 U.S.C. §7206(1) for Calendar Year 2015. The nature of the charges is that John

allegedly took unauthorized and unjustified payments from the company for which he was the

founder, director and officer, Mariposa Holdings Group, Inc. (“Mariposa”).

       2.       Defendant is 57 years old. He has no criminal history except a single minor drug

possession charge 35 years ago in 1985 which was dismissed. He has lived in Westford,

Massachusetts for the past 20 years. He is a U.S. army veteran and honorably served the United

States overseas, receiving an honorable discharge.

       3.       The Defendant has two children, ages 22 and 18.
            Case 1:19-cr-10357-RGS Document 40 Filed 03/16/20 Page 2 of 3



       4.       Defendant has entered a plea deal with the Government. At the time of

sentencing, John expects to be able to show that these comparatively low amounts at issue, his

lack of criminal history, his quick acceptance of responsibility, and the fact that the wrongdoing

giving rise to the charges are three and four years old, will result in a finding of comparative

lenience by the Court with respect to the sentencing guidelines. In addition, Defendant is

currently working to prepare amended tax returns so that the proper amount of back taxes are

paid as soon as possible.

       5.       In this case, the Court (Dein, J.) ordered on June 7, 2019 that as conditions for

Included in John’s pre-trial release, John would have to reframe from communications with his

sister-in-law and former colleagues that provided him with personal legal advice.

See Order [Doc. #8].

       6.       Defendant’s current family and legal situation require him to communicate with

these individuals, including his sister-in-law, the mother of his nephew as well, and other family

members. Included but not limited to is that the defendant’s mother-in-law has recently died, the

defendant’s California based grandmother is aging and ailing, and his father just had open heart

surgery.

       7.       Defendant has assiduously abided by all conditions of his pre-trial release.

       8.       Defendant would like to see and be able to communicate with these individuals.

       9.       The U.S. Attorney’s office has agreed not to oppose this motion
          Case 1:19-cr-10357-RGS Document 40 Filed 03/16/20 Page 3 of 3




                                           ARGUMENT

       Factors that the court may consider regarding the defendant’s character are their criminal

history, employment, family ties and community ties. 18 U.S.C. § 3142(g). All of the

defendant’s family ties are in the US and his dedication to his family now that this case is in the

final stages indicate that John will face sentencing.

                                          CONCLUSION

WHEREFORE, respectfully requests that the Court modify the terms of his pre-trial release such
that he be permitted to have contact with his family and former attorney.




                                              Respectfully Submitted,

                                              David John (Fondots)


                                              David John
                                              2 Preservation Way,
                                              Westford, Ma. 01886
                                              978 727 5175

Date: March 13, 2020
